Title: John Quincy Adams to John Adams, 8 June 1777
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      Braintree June the 8 1777
     
     I promised to write In a week again provided I could give a better account of my conduct. I have according to my resolution been more diligent and frugal of my time and when Mr. Thaxter was absent which was 4 days I applied myself for several hours every day to the reading of Smollet and have got almost half through the 3 vol. I find much entertainment in the perusal of history and I must own I am more Satisfied with myself when I have applied part of my time to Some useful employment than when I have Idled it away about Trifles and play.
     I have some errants to do for mamma in consequence of Jonathans absence he is broke out and like to have the Distemper lightly—there is nothing remarkable In the news way only that one Davis a printer was catched last week in Boston with a Set of Types to counterfeit our money commonly called The Tobbacco paper or Major Fullers money and was committed to joal I am dear Sir with Sincere affection your Son,
     
      J Q A
     
    